Citation Nr: 0419256	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  02-06 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a hernia.  

2.  Entitlement to service connection for residuals of 
frostbite.  

3.  Entitlement to service connection for pulmonary disease.  

4.  Entitlement to service connection for penile discharge.  

5.  Entitlement to service connection for nervousness.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney




ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from January 1944 to 
June 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2001 rating decision of the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) that found that new and material evidence had not been 
submitted to reopen a claim for entitlement to service 
connection for arthritis, bilateral hearing loss, a hernia, 
and residuals of frostbite; and denied service connection for 
a dental disability and a stomach disability.  

The veteran appealed this determination to the Board.  In a 
July 2003 decision, the Board reopened the claims for service 
connection for arthritis and bilateral hearing loss based on 
the submission of new and material evidence and requested 
additional development on those issues; denied service 
connection for a dental disability and a stomach disability, 
and concluded that the veteran had not submitted new and 
material evidence to reopen the claim for service connection 
for a hernia and residuals of frostbite.  The veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (CAVC).  

In a Joint Motion for Partial Remand, the parties requested 
that the CAVC vacate the part of the Board's July 2003 
decision that found that new and material evidence had not 
been submitted to reopen a claim for entitlement to service 
connection for a hernia and residuals of frostbite.  
Specifically, the parties found that the Board had not 
provided satisfactory reasons and bases for finding that a 
September 1988 rating decision had become final.  In April 
2004, the CAVC granted the parties' motion, and remanded the 
case to the Board.  

In reviewing the case, the Board notes that the veteran's 
initial claims for service connection for a hernia and 
frostbite were denied by the RO in a September 1988 rating 
decision.  In a September 1989 statement, the veteran 
indicated his intent to appeal that determination.  Although 
his name appeared typewritten at the end of the document, he 
did not sign the document.  The RO initially recorded the 
statement as a notice of disagreement, but subsequently wrote 
to the veteran in September 1989 and asked him to "sign the 
enclosed claim in order for it to be valid."  

Although the RO may ask that a notice of disagreement be 
signed to ensure that an appropriate party is appealing a 
determination in accordance with 38 C.F.R. § 20.301, the RO's 
September 1989 letter did not adequately follow the 
procedures to resolve this in accordance with 38 C.F.R. 
§ 19.27 (if, within the agency of original jurisdiction, 
there is a question as to the adequacy of a Notice of 
Disagreement, the procedures for an administrative appeal 
must be followed).  

Here, the letter sent to the veteran in September 1989 
referenced a "claim," not a notice of disagreement.  
Furthermore, the procedures for an administrative appeal were 
clearly not followed.  Accordingly, the Board finds that the 
veteran filed a timely notice of disagreement with respect to 
the September 1988 rating decision, and he has not yet been 
provided a statement of the case.  Since the claims for 
service connection for a hernia and frostbite have 
essentially remained pending, the veteran is not required to 
submit new and material evidence to reopen those claims.  

In this regard, the Board notes that the September 1988 
rating decision also denied service connection for pulmonary 
disease, penile discharge, and nervousness.  Therefore, these 
issues have also been included on the initial page of this 
decision.  The issues of service connection for bilateral 
hearing loss and arthritis were also denied in September 
1988.  However, as those claims were reopened and are 
currently undergoing development, the Board has declined to 
include them at this time in the scope of this decision.  


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).  

In Manlincon v. West, 12 Vet. App. 238 (1999), the CAVC held 
that where a notice of disagreement is filed, but a statement 
of the case has not been issued, the Board must remand the 
claim to the RO to direct that a statement of the case be 
issued.  

As fully discussed above, since the veteran has not been 
provided with a statement of the case on the issues of 
entitlement to service connection for a hernia, frostbite, 
pulmonary disease, penile discharge, and nervousness, the 
matter must be remanded for appropriate corrective action.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, this appeal is REMANDED to the VBA AMC for the 
following development:  

1.  The veteran is advised that he has 
the right to submit additional evidence 
and argument on the issues the Board has 
remanded to the VBA AMC.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

2.  The VBA AMC should provide the 
veteran and his attorney with a statement 
of the case pertaining to the issues of 
entitlement to service connection for a 
hernia, frostbite, pulmonary disease, 
penile discharge, and nervousness.  The 
veteran should be informed that he must 
file a timely and adequate substantive 
appeal in order to perfect an appeal of 
those issues to the Board.  See 38 C.F.R. 
§§ 20.200, 20.202, and 20.302(b).  If a 
timely substantive appeal is filed, the 
case should be returned to the Board for 
further appellate consideration, if 
appropriate, after all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent, 
and all VCAA duty to assist obligations 
have been accomplished.  



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


